DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 9/14/2022.
Claims 1-20 are subject to examination.
Applicant’s arguments have been fully considered and entered by the Examiner.
A Terminal Disclaimed filed on 9/14/2022 has been approved.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bisht et al. U.S. Patent Publication # 2015/0009830 (hereinafter Bisht) in view of Mayhew et al. U.S. Patent Publication #  2014/0068205 (hereinafter Mayhew)
With respect to claim 1, Bisht teaches a port controller comprising: 
- a memory including a database for storing mapping records (Fig. 3b, 5)(Paragraph 81); and 
5- a processor coupled to the memory, the processor being configured to: 
- receive packetized data from a source application server coupled to the port controller (i.e. receiving first data packet)(Paragraph 63); 
- generate an application server attribute (i.e. IP source address) for the packetized data (Paragraph 21-24); 
- search the mapping record (i.e. flow entries) to determine if the mapping records includes 10a destination location corresponding to the application server attribute (i.e. data packets having IP source address 10.10.10.2 will be directed to server 2) (Paragraph 97-98, 99); 
- if the destination location is included in the mapping records, transmit, via a network fabric, the packetized data to the destination location included in the mapping record  (i.e. data packets having IP source address 10.10.10.2 will be directed to server 2) (Paragraph 97-98) and 
- otherwise, if the destination location is not included in the mapping 15records (i.e. if data flow identification does not match any dedicated flow entries)(Paragraph 153): 
- transmit the application server attribute to a fabric controller (I.e. controller) associated with the network fabric (i.e. switch)(i.e. data packet transmitted to controller along with server ID ) (Paragraph 154)
Bisht does not teach receive the destination location from the fabric controller; and  transmit the packetized data to the destination location received 20from the fabric controller.
Mayhew teaches receive the destination location from the fabric controller  (i.e. controller can coordinate transfer of data where controller manages/maintain local table that includes classification, forwarding, routing information etc.)(Paragraph 35-37) and  transmit the packetized data to the destination location received 20from the fabric controller (i.e. controller processing destination address to determine output port for data packet received) (Paragraph 37, 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mayhew’s teaching in Bisht’s teaching to come up with receiving destination location from the fabric controller and transmitting the packetized data to the destination location.  The motivation for doing so would be data can be properly sent to the destination for processing.  
With respect to claim 2, Bisht and Mayhew teaches the port controller of claim 1, but Mayhew further teaches wherein the port controller is located on a source fabric card comprising a plurality of buffers (i.e. available buffers)(Paragraph 38, 69, 87)and wherein the processor transmits the packetized data to the destination location by configuring the plurality of 25buffers based on the destination location (I.e. output queue corresponds to the output port for outputting the payload corresponding to a received record to its destination i.e. target server node)(Paragraph 38).
With respect to claim 3, Bisht and Mayhew teaches the port controller of claim 1, but Bisht further teaches wherein the destination location is an IP address of a destination application server (Paragraph 97-98).
With respect to claim 4, Bisht and Mayhew teaches the port controller of claim 1, but Bisht further teaches wherein the application server attribute comprises metadata corresponding to a type of content contained in the packetized data (i.e. source IP address, destination IP address, port number) (Paragraph 63, 83)
With respect to claim 5, Bisht and Mayhew teaches the port controller of claim 1, but Bisht further teaches wherein the type of content contained in the packetized data includes at least one of audio, video and data content (i.e. data packet) (Paragraph 63)
With respect to claim 6, Bisht and Mayhew teaches the port controller of claim 1, but Bisht further teaches wherein the processor is configured to generate application server attributes by processing the packetized data to extract one or more of a source address from the packetized data (Paragraph 83) or a local identifier assigned to the source application server by the fabric controller (i.e. data packets to identified server and to controller) (Paragraph 83-84) or a network supervisor.
With respect to claim 7, Bisht and Mayhew teaches the port controller of claim 1, but Bisht further teaches wherein the mapping records comprise a database of application server attributes and corresponding destination locations for transmitting packetized data associated with the respective application server attributes (i.e. destination IP address (Paragraph 63, 83)
With respect to claim 8, Bisht and Mayhew teaches the port controller of claim 7, but Bisht further teaches wherein if the destination location is not included in the mapping records, the processor is further configured to: update the mapping records to include the destination location in association with the application server attribute (i.e. Updating flow server mapping table) (Paragraph 134)
With respect to claim 9, Bisht and Mayhew teaches the port controller of claim 1, but Bisht further teaches wherein the destination location (i.e. server) is coupled to the network fabric (i.e. switch) (Paragraph 62-63)
With respect to claim 10, Bisht and Mayhew teaches the port controller of claim 1, but Mayhew further teaches wherein the network fabric is a first network fabric (i.e. switch fabric), and the destination location (I.e. computer) is coupled to a second network fabric (i.e. router or intelligent switch)(Paragraph 21)
With respect to claim 11, Bisht teaches a method for transmitting packetized data through a network fabric, the method comprising: - receiving packetized data from a source application server (i.e. receiving first data packet)(Paragraph 63); 
- generating an application server attribute (i.e. IP source address) for the packetized data (Paragraph 21-24); 
 30- searching a mapping record to determine if the mapping record includes a destination location corresponding to the application server attribute (i.e. data packets having IP source address 10.10.10.2 will be directed to server 2) (Paragraph 97-98, 99); 
-24 - 6537562- if the destination location is included in the mapping record, transmitting the packetized data to the destination location via the network fabric  (i.e. data packets having IP source address 10.10.10.2 will be directed to server 2) (Paragraph 97-98) and
- otherwise, if the destination location is not included in the mapping record  (i.e. if data flow identification does not match any dedicated flow entries)(Paragraph 153): 
- transmitting the application server attribute to a fabric controller associated 5with the network fabric (i.e. switch)(i.e. data packet transmitted to controller along with server ID ) (Paragraph 154)
Bisht does not teach receive the destination location from the fabric controller; and  transmit the packetized data to the destination location received 20from the fabric controller.
Mayhew teaches receive the destination location from the fabric controller  (i.e. controller can coordinate transfer of data where controller manages/maintain local table that includes classification, forwarding, routing information etc.)(Paragraph 35-37) and  transmit the packetized data to the destination location received 20from the fabric controller (i.e. controller processing destination address to determine output port for data packet received) (Paragraph 37, 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mayhew’s teaching in Bisht’s teaching to come up with receiving destination location from the fabric controller and transmitting the packetized data to the destination location.  The motivation for doing so would be data can be properly sent to the destination for processing.  
With respect to claims 12-20 respectively, they recite similar limitation as claims 2-10 respectively, therefore rejected under same basis.
Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive. 
A).  Applicant states “even if combined, the cited references do not disclose all the features of the claimed invention” and does not disclose the claimed feature of “ the processor receiving the destination location from fabric controller”.
With respect to remark A, Examiner respectfully disagrees with the applicant because first in Paragraph 97-98, Bisht teaches if the destination location is included in the mapping records, transmit, via a network fabric, the packetized data to the destination location included in the mapping record  (i.e. data packets having IP source address 10.10.10.2 will be directed to server 2) (Paragraph 97-98) and otherwise, if the destination location is not included in the mapping 15records (i.e. if data flow identification does not match any dedicated flow entries)(Paragraph 153):  transmit the application server attribute to a fabric controller (I.e. controller) associated with the network fabric (i.e. switch)(i.e. data packet transmitted to controller along with server ID ) (Paragraph 154)
Bisht does not teach receive the destination location from the fabric controller; and  transmit the packetized data to the destination location received 20from the fabric controller.
Furthermore, in Paragraphs 35-37, Mayhew teaches receive the destination location from the fabric controller  (i.e. controller can coordinate transfer of data where controller manages/maintain local table that includes classification, forwarding, routing information etc.)(Paragraph 35-37) and  transmit the packetized data to the destination location received 20from the fabric controller (i.e. controller processing destination address to determine output port for data packet received) (Paragraph 37, 36).  In Paragraph 37, Mayhew clearly states that controller can process a destination address to determine an output port for a data packet received by the aggregation system (i.e. receive destination location from the controller and transmit packetized data).  Applicant states that “Mayhew does not disclose that the controller coordinates the transfer of data only when the processor does not have a mapping available for the data”.  First examiner would like to point out that that the processor does not have a mapping available for the data.  The controller maintains local tables not the I/O does not have mapping/local table.  The controller maintains local table.  Furthermore, the controller does not explicitly state that mapping/local table includes destination address being maintained.  In Paragraph 37, Mayhew clearly states that controller can process a destination address (i.e. this means the controller does not have the destination address stored) to determine an output port for a data packet received by the aggregation system (i.e. receive destination location from the controller and transmit packetized data).  On bottom of page 8 and top of page 9 of the remarks, applicant provides distinct advantages to the using the claimed sequence of steps to determine destination location.  Examiner would like to point out those advantages or detailed description is not part of the claim language.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mayhew’s teaching in Bisht’s teaching to come up with receiving destination location from the fabric controller and transmitting the packetized data to the destination location.  The motivation for doing so would be data can be properly sent to the destination for processing.  
B).  Applicant states that Examiner has the burden to show all elements and an impetus to combine them.
As stated in remark A, Examiner has provided rationale and mapped with the cited reference each and every limitation of the claimed limitations. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mayhew’s teaching in Bisht’s teaching to come up with receiving destination location from the fabric controller and transmitting the packetized data to the destination location.  The motivation for doing so would be data can be properly sent to the destination for processing.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Kim et al. U.S. Patent Publication # 2012/0307680  which teaches data from the mobile terminal is received at the path control apparatus, the control checks the source and destination IP addresses.
B). Li et al. U.S. Patent Publication # 2013/0003545 which teaches mapping rules by querying a server that includes packet characteristics and corresponding pre-shaper sub-flow traffic queue identifier.
C). Manapragada et al. U.S. Patent Publication # 2016/0352870 which teaches match and tag packets coming in from the remote client device over the network for SSL processing by looking up a flow table maintained in the NIC driver.
C).  Steffey et al. U.S. Patent Publication # 2013/0024603

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453